Motion by respondent Mid-Hudson Oil Co., Inc., to dismiss appeal from an order of the County Court, Dutchess County, entered December 16, 1963, affirming an order of the Justice Court of the Town of La Grange, Dutchess County, New York. On the court’s own motion, the motion and the appeal are transferred to the Appellate Term of the Supreme Court, Second Judicial Department. The appeal was erroneously taken to this court. The Appellate Term of the Supreme Court is presently vested with the jurisdiction of such appeals from the County Court (see N. Y. Const., art. VI, § 5, subd. [b] ; § 8, stibd. [d]; order of this court, No. 47, dated July 12, 1962). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.